

116 HJ 73 IH: Proposing an amendment to the Constitution of the United States regarding the permissible sources of funding for elections for public office and State ballot measures.
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 73IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. McNerney (for himself and Ms. Kaptur) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States regarding the permissible sources
			 of funding for elections for public office and State ballot measures.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The only source of funding to directly or indirectly support or oppose a campaign for election to public office shall be either contributions by individual citizens to the principal campaign committee controlled by the candidate or funds provided under a system of public election financing or voter education established by Congress, the State, or other jurisdiction as appropriate.
 2.The only source of funding that may be used to directly or indirectly support or oppose a ballot measure to amend a State constitution or other initiatives or referenda shall be either contributions made by individuals who are eligible to vote on the measure or funds provided under a system of public election financing or voter education established by the State.
 3.Congress, the States, and local jurisdictions shall establish limits on the amount of contributions individuals may make with respect to a single campaign for election to Federal, State, or local office, respectively, including limits on the amount of contributions an individual who is a candidate for such office may make with respect to the individual’s own campaign, and the States and local jurisdictions shall establish limits on the amount of contributions individuals may make with respect to a ballot measure.
 4.Congress and the States shall have the power to carry out this article through appropriate legislation.
 5.Nothing in this article shall be construed to grant Congress or the States the power to abridge the freedom of the press.
					.
		